Citation Nr: 0832438	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
diagnosed as bipolar disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1989 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.   

The case was previously before the Board in February 2007, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  There is no evidence of any complaints of, treatment for, 
or diagnosis of, any psychiatric disorder, to include bipolar 
disorder, during active military service.  

2.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD) and a seizure disorder.  

3.  There is no competent medical evidence linking the 
veteran's current psychiatric disorder, diagnosed as bipolar 
disorder, to service or a service-connected disability.  


CONCLUSION OF LAW

A psychiatric disorder, diagnosed as bipolar disorder, was 
not incurred in, or aggravated by, active military service, 
may not be presumed to have been incurred in service, and is 
not proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a)(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  See also 73 Fed. 
Reg. 23,353-56 (April 30, 2008).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was provided this notice in letters dated October 
2002, March 2003, and February 2006.  The October 2002 and 
March 2003 letters were prior to the initial adjudication of 
the veteran's claim for service connection.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated March 2006.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claim and VA Compensation and Pension examinations have 
been provided.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  his 
contentions, service medical records, VA outpatient treatment 
records, and a VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claim 
for service connection for a psychiatric disorder presently 
diagnosed as bipolar disorder.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Psychoses may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  However, all of the medical evidence of record does 
not reveal the veteran to have a diagnosis of a psychosis 
within the meaning of the controlling regulations.  So 
service connection on this basis is not warranted.  38 C.F.R. 
§ 3.384 (2007).

Service connection may also be granted for a disability which 
is aggravated by, proximately due to or the result of a 
service- connected disease or injury. 38 C.F.R. § 3.310 
(2007).  This is commonly referred to as "secondary" 
service connection as the disability at issue is claimed to 
have been caused secondary to a disability which is already 
service-connected.  Any additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). When service connection is 
thus established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

The veteran is service-connected for a seizure disorder and 
for PTSD.  However, the medical evidence of record does not 
reveal that the veteran's bipolar disorder is related to, 
caused by, or aggravated by either of these service-connected 
disabilities.  The medical opinion expressed in the recent, 
September 2007, VA Compensation and Pension examination 
report indicates that the veteran's bipolar disorder is 
unrelated to his service-connected disabilities.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In addition, the Federal Circuit has also 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

As noted above, the veteran served on active duty from April 
1989 to October 1994.  His service medical records have been 
obtained and are complete.  There is no indication in any of 
the service medical records that the veteran had any 
complaints of, diagnosis of, or treatment for any psychiatric 
disorder during active military service.  In September 1994, 
separation examination of the veteran was conducted.  
Psychiatric clinical evaluation revealed that the veteran was 
"normal," with no abnormalities noted by the examining 
physician.  On the accompanying report of medical history, 
the veteran indicated "no" to questions which asked if he 
experienced psychiatric symptoms such as depression, 
excessive worry, or nervous trouble.  

In September 1994, a VA Compensation and Pension general 
medical examination of the veteran was conducted.  
Psychiatric and personality evaluation revealed no 
abnormalities.  

VA outpatient treatment records dated from 2000 to the 
present reveal that the veteran was diagnosed, and treated 
for, psychiatric disorders.  The majority of the diagnoses of 
record in the treatment records reveal that the veteran has a 
diagnosis of bipolar disorder.  This was confirmed by the 
diagnosis in a June 2003 VA psychiatric Compensation and 
Pension examination report which gave a primary diagnosis of 
bipolar disorder.  In a May 2001 treatment record the veteran 
reported having mood swings with since discontinuing his 
medication for his service-connected bipolar disorder.  The 
treating physician ordered blood tests, but did not express 
an opinion as to the relationship of the veteran's complaints 
of mood disturbance as related to the service-connected 
seizure disorder.  A September 2005 VA psychiatric evaluation 
indicated a diagnosis of bipolar disorder and specifically 
indicated that the veteran "continues to have psychosocial 
stress related to his work environment."  

In October 2005, another VA Compensation and Pension 
examination of the veteran was conducted.  This time the 
diagnosis was "anxiety disorder, NOS with mood disorder, 
bipolar, most recently depressed."  The examiner's medical 
opinion was that the veteran's seizure disorder was "at 
least as likely as not caused by anxiety disorder and 
stress."  

In June 2007, the most recent VA psychiatric examination of 
the veteran was conducted.  The same psychiatrist conducted 
this examination as conducted the prior Compensation and 
Pension examinations.  The diagnosis was of two distinct 
psychiatric disabilities: anxiety disorder with PTSD, and 
bipolar disorder.  In September 2007, the examining 
psychiatrist opined that that the veteran's PTSD was a form 
of anxiety disorder which could be aggravated by the service-
connected seizure disorder.  The examiner also stated that 
there was no relationship between the veteran's service-
connected seizure disorder and the diagnosed bipolar 
disorder.  Also, no relationship between the bipolar disorder 
and his PTSD/anxiety disorder was indicated.  

The preponderance of the evidence is against the veteran's 
claim for service connection for bipolar disorder.  The 
evidence of record establishes that the veteran has a seizure 
disorder and PTSD; service connection has been established 
for these two disabilities.  However, the medical evidence of 
record also clearly establishes that the veteran's bipolar 
disorder is a mood disorder which is distinct from the 
veteran's PTSD, which is an anxiety disorder.  The medical 
evidence of record reveals that the veteran bipolar disorder 
is unrelated to service or his service-connected 
disabilities.  There is simply no competent medical evidence 
of record which links the veteran's current bipolar disorder 
to his active military service, his service-connected seizure 
disorder, or his service-connected PTSD.  Accordingly, 
service connection for a bipolar disorder must be denied.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . ."); see also, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against service connection, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a psychiatric disorder, diagnosed as 
bipolar disorder, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


